DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                 ELVIS BURNS a/k/a ELVIS SHINE,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.

                          No. 2D20-846



                        September 3, 2021

Appeal from the Circuit Court for Sarasota County; Charles E.
Roberts, Judge.

Howard L. Dimmig, II, Public Defender, and William L. Sharwell,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Blain A. Goff,
Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

SLEET, ATKINSON, STARGEL, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2